Citation Nr: 1750510	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1971 to May 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran submitted a notice of disagreement with the RO's determination, and in January 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in February 2014.

In connection with his appeal, the Veteran requested a Board hearing at the RO.  In March 2015, however, the Veteran withdrew his request and asked that his case be forwarded to the Board for a decision.  


FINDINGS OF FACT

Peripheral neuropathy of the left or right lower extremity was not present during the Veteran's active service, manifest to a compensable degree within one year of separation, and the record contains no indication that the current peripheral neuropathy of the left and right lower extremities is causally related to the Veteran's active service or any incident therein, to include presumed exposure to herbicide agents.  


CONCLUSION OF LAW

Peripheral of the left or right lower extremity was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor his representative has raised any issue with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The enumerated diseases include early-onset peripheral neuropathy.  In order for the presumptive provisions to apply, however, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and remove a note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 173, 54763 (Sept. 6, 2013).  The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide agent exposure.  However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran contends that his peripheral neuropathy of the left and right lower extremities is due to his exposure to herbicide agents such as Agent Orange during service.  

The Veteran's service personnel records show that he served on active duty in the U.S. Air Force from January 1971 to May 1974.  During that period of active duty, he was a member of the 8th Security Police Squadron, stationed at Ubon Airfield, Thailand.  His military occupational specialty was Security Policeman.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicides used were commercial in nature rather than tactical (such as Agent Orange), VA has determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength commercial variant, were used.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

Thus, VA has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans.  VA has identified several bases in Thailand, including Ubon, that quality for this consideration.  As such, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the listed air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, during the Vietnam era, from February 28, 1961, to May 7, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H(5).  Given the foregoing, the Board finds that the Veteran's exposure to herbicide agents is legally presumed.  

As noted, under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  The enumerated diseases include early-onset peripheral neuropathy.  In order for the presumptive provisions to apply, however, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In this case, the record establishes that peripheral neuropathy was not present during the Veteran's period of active duty or within the first post-service year.  He does not contend otherwise.  Rather, the clinical record shows that peripheral neuropathy was not diagnosed until 2008, more than three decades after service separation.  The Board has considered the Veteran's recent contentions to the effect that he believes the onset of his peripheral neuropathy may have been earlier, as he began to experience numbness in his toes in the 1980's.  Even assuming arguendo that the symptoms the Veteran experienced in the 1980's represented the onset of peripheral neuropathy, however, the presumptive provisions would not avail the Veteran as the regulation requires that peripheral neuropathy manifest to a compensable degree within one year after service separation or the last date on which he was exposed to an herbicide agent during active service.  

Although the record establishes that presumptive service connection is not warranted, as set forth above, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide agent exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

In this case, however, the record contains no indication that the Veteran's peripheral neuropathy of the right or left lower extremity is causally related to his active service or any incident therein, including his presumed in-service herbicide agent exposure.  Indeed, the Secretary has determined that there is no positive association between exposure to herbicide agents and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  The Secretary of VA has specifically excluded chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) from the list of presumptive diseases on the basis that there is inadequate or insufficient evidence to determine whether there is an association between herbicide agent exposure and such disorders.  Notice, 79 Fed. Reg. 20308, 20312 (April 11, 2014).  

In reaching its determination, the Board has carefully considered the contentions of the Veteran that his peripheral neuropathy is causally related to his exposure to Agent Orange.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  The Board therefore finds the Veteran is not competent to opine as to the etiology of the diagnosed peripheral neuropathy.  Again, the record contains no clinical or other competent evidence that the Veteran's current peripheral neuropathy is causally related to his active service or any incident therein, nor has he pointed to any such evidence.  The record shows that the Veteran was advised that a claim of service connection due to exposure to Agent Orange requires evidence of a medical relationship between the exposure and the disability, but such evidence was not forthcoming.  See e.g. August 2015 letter.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the service treatment records establishing that peripheral neuropathy was not present in service and the post-service medical and lay evidence establishing that peripheral neuropathy or symptoms thereof did not develop for many years after service separation, and the Secretary's determination that there is no positive association between exposure to herbicide agents and chronic peripheral nervous system disorders, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claims.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


